t c summary opinion united_states tax_court hem c and krishna gupta petitioners v commissioner of internal revenue respondent docket no 15534-99s filed date bradley s shannon for petitioners paul k voelker for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the issues for decision are whether petitioners under sec_165 are entitled to a deduction in for either an ordinary abandonment_loss or a theft_loss in the amount of dollar_figure on brief respondent agrees that petitioners sustained an ordinary_loss of dollar_figure due to abandonment but contends that the loss was not sustained by petitioners during petitioners contend they sustained the loss during either by a theft that they discovered during or by an abandonment that occurred during ’ some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of las vegas nevada sometime in early hem gupta petitioner responded to an advertisement ina las vegas newspaper soliciting participants in a trade_or_business activity that involved the sale of telephone debit cards and musical greeting cards the promoter of the enterprise was a company based in atlanta georgia known as business motivations inc telebanc bmi on or about date after having been contacted by bmi petitioner agreed it appears that petitioners’ claim to an abandonment_loss is not based on respondent's concession but is based on petitioners' contention of an abandonment of their claim for reimbursement or recovery_of the moneys paid_by petitioner to the promoter of the aborted business activity described more fully in the following pages to become a distributor for bmi the financial outlay required by bmi was dollar_figure of which petitioner paid dollar_figure initially and the remainder shortly thereafter the activity involved the placement of display stands preferably in supermarkets on which the greeting cards were displayed for purchase along with brochures describing the telephone debit cards a customer desiring a telephone debit card would present the brochure at the checkout counter and the cashier would activate a telephone card for a certain number of minutes allowable for telephone use for the dollar_figure paid_by petitioner he was to receive display stands to be placed pincite locations big_number telephone debit cards and big_number greeting cards and envelopes on the suggestion of bmi petitioner engaged the services of silver star locating of arlington texas to find suitable locations for the display stands the cost for that service was dollar_figure petitioner made one payment of dollar_figure the agreement with silver star locating allowed for cancellation however if the agreement was canceled silver star locating was entitled to retain percent of the dollar_figure contracted amount petitioner elected to cancel the contract and on date silver star locating refunded dollar_figure to petitioner retaining dollar_figure or percent of the dollar_figure contracted amount as a forfeited fee problems also developed between petitioner and bmi bmi did not immediately ship the necessary merchandise to petitioner to enable him to commence the activity it appears that petitioner became aware that telephone debit cards of competitors were being marketed in las vegas for amounts less than those of bmi petitioner complained about this to bmi however the record does not reflect whether bmi addressed this complaint petitioner later decided that in lieu of distributing the musical greeting cards since bmi also promoted the sale of medical emergency response cards merc petitioner would instead market merc bmi agreed to this switch merc were programmed to contain vital medical information of the holder so that in an emergency if the cardholder was incapacitated such information would be available by telephone bmi did not immediately send the merc to petitioner although the record shows petitioner made several telephone requests to bmi during in order that he could commence his business however ina letter to bmi dated date petitioner expressing frustration requested his money back on date bmi shipped some of the telephone debit cards and brochures however bmi did not provide the store locations with the necessary computer to activate the cards ina letter to bmi dated date petitioner concluded the letter with the following the last four months have only proved that there is no product no marketing and no organization it is only a garage operation i again request immediate refund of my money on date petitioner through a prepaid legal services plan engaged an attorney from norcross georgia who wrote bmi declaring that the contract with petitioner had been breached and demanded the return of the amounts petitioner had paid to bmi petitioner also contacted during the better business bureau of atlanta georgia requesting information for filing a complaint against bmi this action by petitioner apparently prompted bmi to attempt a reworking of the agreement with petitioner that was confirmed ina letter by petitioner to bmi dated date however bmi apparently did not live up to the terms and conditions of that agreement bmi did ship merc and brochures to petitioner but no display stands nor information as to the locations for the display stands for which bmi had assumed responsibility in the new agreement petitioner returned the merc to bmi on date on date petitioner wrote his attorney and stated as of now i seek your help in getting full refund of my money immediately plus expenses and damages with no ifs buts or any reasoning what-so-ever on the same date petitioner wrote directly to bmi stating this is my final notice and request for refund of my money in that letter petitioner requested dollar_figure on date petitioner wrote his attorney requesting that he file suit against bmi and file a lien against bmi such action was not taken by petitioner's attorney because the requested work went beyond what the attorney was reguired to do under the prepaid legal services agreement petitioner did not independently pursue legal action against bmi nor did petitioner receive any money from bmi as he had demanded in his date letter to bmi further bmi did not ship any further materials to petitioner although petitioner at trial contended he made continued demands on bmi on his own and through his attorney up to date there was no written documentation offered into evidence to support these claims nor was any documentary_evidence offered regarding communications between petitioner and bmi during during petitioner contends he came to realize that he would not recover any amount from bmi on their federal_income_tax return petitioners filed a schedule c profit or loss from business on which they reported their transaction with bmi as a business activity for sales of medical response systems they reported no gross_receipts dollar_figure cost_of_goods_sold and negative gross_income of dollar_figure petitioners claimed office expenses of dollar_figure and a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed the dollar_figure cost_of_goods_sold and dollar_figure in itemized_deductions resulting from the dollar_figure disallowance for cost_of_goods_sold at trial and on brief petitioners presented their case as a claim for a loss under sec_165 sec_165 allows as a deduction any loss sustained by a taxpayer during the taxable_year that is not_compensated_for_by_insurance_or_otherwise under sec_165 in the case of an individual the deduction under sec_165 is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft this latter deduction is subject_to additional limitations under sec_165 as noted earlier respondent on brief conceded that petitioners sustained an ordinary abandonment_loss in the amount of dollar_figure but respondent disagrees that this loss was sustained in a trial memorandum respondent stated that allowance of the dollar_figure in office expenses claimed on schedule c of petitioners' return was inadvertent however respondent did not file an answer or otherwise move to increase the deficiency with respect to this item ‘ sec_165 allows the loss deduction only to the extent that the amount of the loss from each casualty exceeds dollar_figure and sec_165 generally allows the net_casualty_loss deduction only to the extent the net casualty losses exceed percent of the taxpayer's adjusted_gross_income in as a result of respondent's concession the court need not address whether the agreed loss was incurred by petitioners in a trade_or_business or in a transaction not connected with a trade_or_business but entered into for profit nor does the court need to decide whether petitioners' loss was an abandonment_loss see sec_1_165-2 sec_1 a --8 income_tax regs petitioners contend they sustained a theft_loss and that the loss was sustained during the basic question therefore is factual whether petitioners sustained their loss during the documentation offered into evidence at trial dealt almost exclusively with the year consisting of various communications between petitioner his attorney and bmi there was no documentary information offered into evidence between petitioner and bmi during although petitioner claimed he continued making demands on bmi that year during however the record does not reflect any communications between petitioner or his attorney with bmi petitioners have not pointed to any factual event that occurred during that would relate to the loss in question sec_1_165-1 income_tax regs provides in pertinent part when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release there is no objective evidence that petitioner abandoned the claim with bmi during the record does not support a finding that petitioners sustained an abandonment_loss during the court sustains respondent on this issue with respect to petitioners' claim that the loss was a theft_loss sec_165 provides that any loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers the loss see sec_1_165-8 income_tax regs sec_1_165-1 income_tax regs provides generally that if in the year of discovery of the theft there is a reasonable prospect for recovery the theft_loss related thereto is not considered sustained until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received on this record the court is satisfied that petitioners were reasonably certain prior to that they would not be reimbursed by bmi the record does not support petitioners' claim that they sustained a theft during the record moreover does not satisfy the court that a theft occurred however if a theft did occur the court is satisfied it did not occur during respondent therefore is sustained on this issue -- - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
